                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

NORMA J. LOPEZ,

                  Plaintiff,

         vs.                                                             Civ. No. 16-1077 SCY

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

                  Defendant.

                               MEMORANDUM OPINION AND ORDER1

         THIS MATTER is before the Court on the Social Security Administrative Record

(Doc. 15)2 filed December 22, 2017, in connection with Plaintiff’s Motion to Reverse and

Remand Administrative Agency Decision, With Supporting Memorandum, filed February 26,

2018. Docs. 19, 20. Defendant filed a Response on April 12, 2018. Doc. 21. Plaintiff did not

file a Reply. The Court has jurisdiction to review the Commissioner’s final decision under 42

U.S.C. §§ 405(g) and 1383(c). Having meticulously reviewed the entire record and the

applicable law and being fully advised in the premises, the Court finds that Plaintiff’s motion is

not well taken and shall be DENIED.

                        I. BACKGROUND AND PROCEDURAL HISTORY

         Plaintiff Norma J. Lopez (Ms. Lopez) alleges that she became disabled on August 23,

2012, at the age of fifty-seven, because of arthritis in both hips and knees, knee surgeries, and

diabetes. Tr. 69, 185. Ms. Lopez completed her GED in 1990, and worked as a scale, equipment


1
  Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all proceedings, and to
enter an order of judgment, in this case. (Doc. 18.)
2
  Hereinafter, the Court’s citations to Administrative Record (Doc. 15), which is before the Court as a transcript of
the administrative proceedings, are designated as “Tr.”

                                                           1
and control house operator, and as a microchip inspector. Tr. 187, 200-11. Ms. Lopez’s date of

last insured was December 31, 2016. Tr. 13.

           Ms. Lopez protectively filed an application for Social Security Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act (the “Act”), 42 U.S.C. § 401 et seq., on

October 22, 2012. Tr. 141-42, 182. Ms. Lopez’s application was denied at the initial level.

Tr. 68, 69-78, 79-81.3 Upon Ms. Lopez’s request, Administrative Law Judge (ALJ) Donna

Montano held a hearing on March 18, 2015. Tr. 28-63. Attorney Justin S. Raines represented

Ms. Lopez.4 Id. On April 22, 2015, ALJ Montano issued a written decision concluding that

Ms. Lopez was “not disabled” pursuant to the Act. Tr. 8-21. On July 31, 2016, the Appeals

Council denied Ms. Lopez’s request for review, rendering ALJ Montano’s April 22, 2015,

decision the final decision of Defendant the Commissioner of the Social Security Administration.

Tr. 1-3. Ms. Lopez timely filed a complaint on September 29, 2016, seeking judicial review of

the Commissioner’s final decision. Doc. 1.

                                            II. APPLICABLE LAW

           A.       Disability Determination Process

           A claimant is considered disabled for purposes of Social Security disability insurance

benefits or supplemental security income if that individual is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 42 U.S.C. §

1382c(a)(3)(A). The Social Security Commissioner has adopted a five-step sequential analysis to


3
    The Administrative Record does not contain any information related to reconsideration.
4
    Ms. Lopez is represented in this proceeding by Jeffrey Diamond. (Doc. 1.)


                                                           2
determine whether a person satisfies these statutory criteria. See 20 C.F.R. §§ 404.1520, 416.920.

The steps of the analysis are as follows:

       (1)     Claimant must establish that she is not currently engaged in “substantial
               gainful activity.” If Claimant is so engaged, she is not disabled and the
               analysis stops.

       (2)     Claimant must establish that she has “a severe medically determinable
               physical or mental impairment . . . or combination of impairments” that
               has lasted for at least one year. If Claimant is not so impaired, she is not
               disabled and the analysis stops.

       (3)     If Claimant can establish that her impairment(s) are equivalent to a listed
               impairment that has already been determined to preclude substantial
               gainful activity, Claimant is presumed disabled and the analysis stops.

       (4)     If, however, Claimant’s impairment(s) are not equivalent to a listed
               impairment, Claimant must establish that the impairment(s) prevent her
               from doing her “past relevant work.” Answering this question involves
               three phases. Winfrey v. Chater, 92 F.3d 1017, 1023 (10th Cir. 1996).
               First, the ALJ considers all of the relevant medical and other evidence and
               determines what is “the most [Claimant] can still do despite [her physical
               and mental] limitations.” 20 C.F.R. § 404.1545(a)(1). This is called the
               claimant’s residual functional capacity (“RFC”). Id. § 404.1545(a)(3).
               Second, the ALJ determines the physical and mental demands of
               Claimant’s past work. Third, the ALJ determines whether, given
               Claimant’s RFC, Claimant is capable of meeting those demands. A
               claimant who is capable of returning to past relevant work is not disabled
               and the analysis stops.

       (5)     At this point, the burden shifts to the Commissioner to show that Claimant
               is able to “make an adjustment to other work.” If the Commissioner is
               unable to make that showing, Claimant is deemed disabled. If, however,
               the Commissioner is able to make the required showing, the claimant is
               deemed not disabled.

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005).

       B.      Standard of Review

       A court must affirm the denial of social security benefits unless (1) the decision is not

supported by “substantial evidence” or (2) the ALJ did not apply the proper legal standards in

                                                 3
reaching the decision. 42 U.S.C. § 405(g); Casias v. Sec’y of Health & Human Serv., 933 F.2d

799, 800-01 (10th Cir. 1991). In making these determinations, the reviewing court “neither

reweigh[s] the evidence nor substitute[s] [its] judgment for that of the agency.’” Bowman v.

Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008). For example, a court’s disagreement with a

decision is immaterial to the substantial evidence analysis. A decision is supported by substantial

evidence as long as it is supported by “relevant evidence . . . a reasonable mind might accept as

adequate to support [the] conclusion.” Casias, 933 F.3d at 800. While this requires more than a

mere scintilla of evidence, Casias, 933 F.3d at 800, “[t]he possibility of drawing two inconsistent

conclusions from the evidence does not prevent [the] findings from being supported by

substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

       Similarly, even if a court agrees with a decision to deny benefits, if the ALJ’s reasons for

the decision are improper or are not articulated with sufficient particularity to allow for judicial

review, the court cannot affirm the decision as legally correct. Clifton v. Chater, 79 F.3d 1007,

1009 (10th Cir. 1996). As a baseline, the ALJ must support his or her findings with specific

weighing of the evidence and “the record must demonstrate that the ALJ considered all of the

evidence.” Id. at 1009-10. This does not mean that an ALJ must discuss every piece of evidence

in the record. But, it does require that the ALJ identify the evidence supporting the decision and

discuss any probative and contradictory evidence that the ALJ is rejecting. Id. at 1010.

                                          III. ANALYSIS

       The ALJ made her decision that Ms. Lopez was not disabled at step four of the sequential

evaluation. Tr. 20-21. The ALJ determined that Ms. Lopez met the insured status requirements

of the Social Security Act through December 31, 2016, and that she had not engaged in



                                                  4
substantial gainful activity since August 23, 2012, the alleged onset date. Tr. 13. She found that

Ms. Lopez had severe impairments of degenerative joint disease, degenerative disc disease,

status-post reconstructive surgery of a weight bearing joint, and obesity. Id. The ALJ

determined, however, that Ms. Lopez’s impairments did not meet or equal in severity one of the

listings described in the governing regulations, 20 CFR Part 404, Subpart P, Appendix 1. Tr. 13-

14. Accordingly, the ALJ proceeded to step four and found that Ms. Lopez had the residual

functional capacity to perform light work as defined in 20 C.F.R. § 404.1567(b), except

       she can stand and walk for four hours out of an eight-hour workday. The claimant
       can lift and carry 20 pounds occasionally and 10 pounds frequently. She can
       occasionally climb ramps and stairs, stoop, kneel, crouch, and crawl; however,
       she can never climb ladders, ropes, or scaffolds. Additionally, she should avoid
       concentrated exposure to unprotected heights and machinery.

Tr. 14-15. The ALJ concluded at step four that Ms. Lopez was able to perform her past relevant

work as an inspector semiconductor wafer and that she was, therefore, not disabled. Tr. 20-21.

       Plaintiff argues that (1) the ALJ’s RFC is not supported by substantial evidence because

the record demonstrates she was only capable of, at most, sedentary work during the relevant

period of time; (2) the ALJ erred by failing to consider a closed period of disability; and (3) the

ALJ’s hypothetical to the VE was erroneous because it included the ability to stand and walk for

four hours out of an eight-hour workday when light work requires the ability to stand or walk for

a total of six to eight hours in an eight-hour workday. Doc. 20 at 4-11. For the reasons

discussed below, the Court finds no reversible error.

       A.      Relevant Medical Evidence

               1.      Joseph K. Ford, M.D.

       Joseph K. Ford, M.D. treated Ms. Lopez in September 2009 and from December 5, 2011,

through August 23, 2012, for issues related to her left knee. Tr. 254-56, 257-64. On



                                                  5
September 2, 2009, Dr. Ford performed a repair of the quadriceps mechanism of Ms. Lopez’s

left knee based on Ms. Lopez’s history of patellectomy and quadricep insufficiency with pain.

Tr. 254-55. Post-operative care included pain management and the use of a walker. Tr. 256.

       On December 5, 2011, Ms. Lopez returned to Dr. Ford with complaints of pain in the

quadriceps musculature. Tr. 264. On physical exam, she was able to extend her left knee fully

to 180 degrees and flex to 120 degrees. Id. Radiographic studies of both knees indicated no sign

of arthritis. Id. Dr. Ford prescribed a nonsteroidal anti-inflammatory (Mobic) and narcotic pain

medication (Tramadol). Id. On February 21, 2012, based on subsequent MRI studies, Dr. Ford

assessed that Ms. Lopez was developing degenerative changes in the articular cartilage and joint

related to her left knee injury. Tr. 262. He determined that she was a candidate for SUPARTZ

injections and administered five injections over the course of five weeks. Tr. 258-61. On

August 23, 2012, Ms. Lopez complained of some left knee pain. Tr. 257. Dr. Ford noted that

her left knee was doing satisfactorily, but that radiographic studies had revealed she was

developing some chondrocalcinosis and would require continued conservative management with

medication. Id.

               2.      Michael Sisk, M.D.

       On October 18, 2012, Ms. Lopez presented to Michael Sisk, M.D., with complaints of

left hip pain that radiated down toward her knee and into her back. Tr. 288. Dr. Sisk noted on

physical exam that Ms. Lopez “[c]learly has restrictions of motion in that left hip.” Id.

Radiographic studies demonstrated arthritis of the left hip. Id. Dr. Sisk administered a steroid

injection. Id. On October 24, 2012, Ms. Lopez returned for a second injection. Tr. 287. On

November 7, 2012, Ms. Lopez reported that although she had considerable relief right after the




                                                 6
injection, her pain had returned quickly. Tr. 286. Dr. Sisk discussed Ms. Lopez’s options, and

noted that she wished to proceed with arthroplasty. Id.

       On January 9, 2013, Ms. Lopez underwent a total left hip arthroplasty. Tr. 266-82. On

January 16, 2013, Dr. Sisk noted that Ms. Lopez was “doing great” postoperatively. Tr. 285. On

February 20, 2013, Dr. Sisk released Ms. Lopez to unrestricted activity. Tr. 284.

       On March 25, 2013, Ms. Lopez returned to Dr. Sisk with complaints of left knee, left leg

and lower back pain. Tr. 283. Following a physical exam, Dr. Sisk assessed degenerative disc

disease of the lumbar spine with left leg radiculopathy. Id. He planned to obtain an MRI of

Ms. Lopez’s lumbar spine. Id. On March 17, 2013, Dr. Sisk noted that Ms. Lopez had foraminal

and canal stenosis. Tr. 358. Dr. Sisk discussed physical therapy and the possibility of an

injection with Ms. Lopez. Id. Ms. Lopez reported that she was leaving to “go back south,” and

would not be back until June. Id.

       On June 19, 2013, Ms. Lopez presented to Dr. Sisk requesting an impairment rating for

her workers compensation carrier regarding her left knee. Tr. 313. Dr. Sisk noted that he agreed

she had a permanent impairment from her left knee situation, but that he did not perform

impairment ratings. Id. He added that “[t]here is no question that she has lost power within the

leg because of the patellectomy and probably does have some level of chronic pain within the

knee[.]” Id. Dr. Sisk agreed to refer her to an appropriate physician to get an impairment rating.

Id.

       Ms. Lopez last saw Dr. Sisk on July 3, 2013, and complained of continued pain in her left

leg. Tr. 356. Dr. Sisk noted he did not see any evidence of pain originating from her left hip

joint, and thought the pain could be of spinal origin. Id. Dr. Sisk referred Ms. Lopez to

Dr. Siegel. Id.



                                                7
               3.     Henry Fabian, M.D.

       On July 23, 2013, Ms. Lopez saw Henry Fabian, M.D., with complaints of left lower

extremity radiculopathy getting progressively worse. Tr. 355. On physical exam Dr. Fabian

noted adequate strength to the left lower extremity and no pain of the hip. Id. Dr. Fabian noted

spinal stenosis at L5-S1 and L2-3. Id. Ms. Lopez indicated she was getting relief with sitting

posture. Id. Dr. Fabian recommended an outpatient procedure to open up the L5-S1 exit zone.

Id. Ms. Lopez took the recommendation under advisement. Id. Dr. Fabian prescribed

hydrocodone for pain. Id.

               4.     Taddy Healthcare Services, LLC

       On October 31, 2013, Ms. Lopez established care with Taddy Healthcare Services, LLC,

in Carlsbad, New Mexico, and reported back pain. Tr. 364. DO Nii Tetteh Addy referred

Ms. Lopez for an MRI and based on those findings, on November 20, 2013, assessed chronic

lumbar back pain with radiculopathy. Tr. 363.

               5.     Spine and Orthopedic Center of New Mexico

       On January 29, 2014, Ms. Lopez presented to Omar Osmani, M.D., of Spine and

Orthopedic Center of New Mexico, in Roswell, New Mexico, complaining of low back pain. Tr.

375-79. Following a physical exam and review of radiographic studies, Dr. Osmani assessed

that Ms. Lopez was suffering from a disc herniation at the L5-S1 level with back pain and left

radiculopathy/radiculitis associated with mild to moderate pain. Tr. 378. He planned to start

Ms. Lopez on physical therapy of the lumbar spine, deep heat, ultrasound, massage, abdominal

strengthening exercises, electrical stimulation and nonsteroidal anti-inflammatory drugs. Id. He

instructed Ms. Lopez to return in one month. Id.




                                                8
       On June 19, 2014, Ms. Lopez saw Cydney Roller, CNP, and complained of pain in her

lower back with left-sided radiculopathy. Tr. 372-74. CNP Roller noted that Ms. Lopez had

completed a full course of physical therapy and was using nonsteroidal anti-inflammatory drugs,

but continued to be symptomatic. Tr. 374. CNP Roller considered a lumbar spine MRI, and

suggested that Ms. Lopez might be a candidate for pain management. Id.

       On August 1, 2014, Ms. Lopez saw Dr. Osmani and complained of low back and right

groin pain. Tr. 367-71. Following a physical exam and review of radiographic studies,

Dr. Osmani assessed osteoarthritis right hip and spine stenosis. Tr. 370. Dr. Osmani considered

Ms. Lopez a “level two which means that she needs some interventional pain management on top

of self instituted exercises and anti-inflammatory medications. If this fail[s], then the patient

would be a candidate for surgical intervention with decompression and possible stabilization.”

Id. Dr. Osmani referred Ms. Lopez for pain management and instructed her to continue self

instituted exercises. Id.

       On February 5, 2015, Ms. Lopez saw Dr. Osmani and reported that her low back still

hurt. Tr. 440-44. Dr. Osmani performed a physical exam and reviewed radiographic images.

Tr. 442-43. Dr. Osmani assessed that “the patient has degenerative disc disease and mild spinal

stenosis at L4-L5 and L5-S1[.] . . . She still has pain in her back but [I] explained to her that she

doesn’t have any significant finding that warrants surgical intervention at this point in time.” Tr.

443. Dr. Osmani instructed Ms. Lopez to continue with pain management and follow up when

necessary. Id.

                 6.    William Baggs, M.D., Orthopedics

       On February 23, 2015, Ms. Lopez presented to William Baggs, M.D., and complained of

bilateral knee pain, left greater than right. Tr. 437-38. On physical exam, Dr. Baggs noted, as to



                                                  9
the left knee, that it “[a]ctually does show a pretty good left knee. Range of motion is from 0 to

125 and no effusion. There is a Grade 3 quadriceps strength. There is an absent patella.

Tenderness is primarily over the medial joint line.” Tr. 437. As to the right knee, Dr. Baggs

noted it showed primarily lateral joint line tenderness. Id. Dr. Baggs recommended conservative

care with Euflexxa injections. Tr. 438. He indicated that Ms. Lopez was probably getting closer

to knee replacement. Id.

       B.      Medical Source Opinion Evidence

               1.      Michelle L. Smith, M.D.

       On May 18, 2013, State agency examining medical consultant Michelle L. Smith, M.D.,

examined Ms. Lopez. Tr. 307-12. Ms. Lopez’s chief complaints were arthritis in both hips and

knees, knee surgeries, left hip replacement, and diabetes mellitus. Tr. 307. Ms. Lopez reported

that she had a left knee patellectomy in 2000, and that her left knee pain had gotten worse over

time and that her knee swells. Id. She reported she could walk and had physical therapy in the

past. Id. She stated she could not do a lot secondary to pain. Id. She also reported that she had

been to multiple doctors who had told her there was nothing else they could do for her knee pain.

Id.

       Dr. Smith noted she reviewed (1) a February 14, 2012, radiology report related to

Ms. Lopez’s status post patellectomy; (2) Dr. Sisk’s October 18, 2012, outpatient note related to

Ms. Lopez’s left hip arthritis; (3) the Administration’s December 20, 2012, Disability Report;

(4) the January 11, 2013, discharge summary related to Ms. Lopez’s total left hip arthroplasty;

(5) Dr. Sisk’s March 25, 2013, outpatient note related to Ms. Lopez’s degenerative disc disease

with left leg radiculopathy; and (6) an April 3, 2013, radiology report of Ms. Lopez’s lumbar




                                                10
spine. Tr. 307-08. Dr. Smith also indicated under a section titled “Ancillary,” that she reviewed

radiographic studies that included “Left Knee, 2 views,” and “Left Hip, 2 views.” Tr. 311-12.

        Dr. Smith took Ms. Lopez’s histories; i.e., past medical history, past surgical history,

social history, and pertinent family history. Tr. 308-09. On physical exam, Dr. Smith noted,

inter alia, that Ms. Lopez had (1) no discernable discomfort with normal range of cervical and

dorsolumbar motion; (2) no discernable hip discomfort during supine examination; (3) negative

seated bilateral straight leg test; (4) negative supine bilateral straight leg test; (5) negative

bilateral FABERE test; (6) negative bilateral Gaenslen’s Sign; (7) negative Milgram’s; and

(8) flexion 0-135 degrees and extension 135-0 degree of the knee joints. Tr. 310. Dr. Smith

noted normal range of motion of bilateral knees, although there was some slight swelling in the

left knee. Tr. 311. Dr. Smith noted on spinal exam that “[t]here was no cervical, thoracic,

lumbar, or sacral spinous process tenderness to palpation or in accompanying paraspinal areas.

No sacroiliac joint, ischial tubercle, or iliac wing tenderness with palpation.” Id.

        Dr. Smith diagnosed obesity, left knee osteoarthritis, and status post left hip replacement.

Tr. 312. Dr. Smith assessed that

        [t]here are no recommended limitations on the number of hours the claimant
        should sit during a normal 8-hour workday. The number of hours she should
        stand or walk should total 6 hours a day. The amount of weight she should lift or
        carry is 25 pounds frequently. There are no postural limitations. No assistive
        devices. No fine motor manipulation limitations. No visual, communicative or
        workplace environmental limitations.

Id.




                                                   11
                  2.       George Hearne, SDM

         On May 30, 2013, nonexamining State agency medical consultant George Hearne, SDM,

reviewed Ms. Lopez’s medical record evidence5 and assessed that she could occasionally lift

and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand and/or walk for four hours;

sit for more than six hours on a sustained basis in an 8-hour workday, push and/or pull

commensurate with lift and/or carry limitations; frequently balance; occasionally climb ramps

and stairs, stoop, kneel, crouch and crawl; never climb ladders, ropes, or scaffolds; and she

should avoid concentrated exposure to hazards. Tr. 75-76.

         C.       Discussion

                  1.       RFC Assessment

         Ms. Lopez first argues that from her alleged onset date to the date of the Administrative

Hearing that she was capable of, at most, only sedentary exertional capacity. Doc. 20 at 4-7. In

support, Ms. Lopez cites to certain treatment notes in which she complained about and was

treated for left knee and/or left hip pain. Id. For example, Ms. Lopez cited Dr. Ford’s

February 21, 2012, treatment note in which he assessed degenerative changes in the articular

cartilage and joint related to her left knee and determined she was a candidate for SUPARTZ

injections.6 Id. at 4-5. She cited Dr. Sisk’s pre-arthroplasty treatment notes in which Dr. Sisk

noted that conservative treatment for her left hip pain had failed.7 Id. at 5. She cited Dr. Sisk’s


5
 Dr. Hearne reviewed (1) Dr. Sisk’s October 18, 2012, treatment notes; (2) Dr. Sisk’s March 25, 2013, treatment
notes; (3) the April 3, 2013, MRI of Ms. Lopez’s lumbar spine; (4) Dr. Smith’s May 18, 2013, consultative
examination report; and (5) the May 18, 2013, x-rays of Ms. Lopez’s left knee. Tr. 73.
6
 Ms. Lopez had five SUPARTZ injections. Tr. 258-61. Dr. Ford subsequently noted that her left knee was doing
satisfactorily, but that radiographic studies revealed she was developing some chondrocalcinosis and would require
continued conservative management with medication. Tr. 257.
7
 Ms. Lopez had a total left hip arthroplasty after which Dr. Sisk noted she did “great,” and released her to
unrestricted activity at her six-week post-operative appointment. Tr. 284-85.


                                                          12
treatment note in which he declined to provide an impairment rating of her left knee but opined

that she had lost power within the leg and had some level of chronic pain within the knee.8 Id.

She cited Dr. Fabian’s July 23, 2013, treatment note in which he assessed spinal stenosis at L5-

S1 and L2-3 and recommended and outpatient procedure to “open up the L5-S1 exit zone.”9 Id.

at 6. Ms. Lopez also cited Dr. Osmani’s March 17, 2015, treatment note in which she

complained of ongoing lumbar back pain.10 Id. at 6-7. Ms. Lopez contends that these treatment

notes are at odds with Dr. Smith’s May 18, 2013, functional assessment and support a more

restricted RFC. Id.

        The Commissioner contends that the ALJ thoroughly reviewed Ms. Lopez’s treatment

history, including her knee surgery, her total left hip replacement, and her complaints of lower

back pain. Doc. 21 at 8. The Commissioner further contends that the ALJ did not fully rely on

Dr. Smith’s functional assessment, but properly tempered it based on objective medical findings

that indicated Ms. Lopez was slightly more limited than Dr. Smith assessed. Id. at 9. Finally,

the Commissioner contends that there is no other medical source opinion evidence in the record

indicating that Ms. Lopez was more limited than the ALJ assessed, and that her arguments to the

contrary amount to a request that the Court re-weigh the evidence, which it cannot do. Id.

        In assessing a claimant’s RFC at step four, the ALJ must consider the combined effect of

all of the claimant’s medically determinable impairments, and review all of the evidence in the


8
 The ALJ accorded Dr. Sisk’s opinion little weight. Tr. 19. In doing so, she explained that his statement was vague
and did not provide any specific functional limitations pertaining to the claimant’s impairments. Id. Ms. Lopez has
not raised an objection to the ALJ’s finding.
9
  Dr. Fabian noted that Ms. Lopez took his recommendation under advisement. Tr. 355. The Administrative Record
does not contain any evidence that Ms. Lopez returned to see Dr. Fabian or underwent the outpatient procedure he
recommended.
10
  Dr. Osmani’s assessment and plan on this date indicated that he explained to Ms. Lopez that she did not have any
significant finding to warrant surgical intervention. Tr. 443. He instructed Ms. Lopez to continue with pain
management and follow up when necessary. Id.

                                                        13
record. Wells v. Colvin, 727 F.3d 1061, 1065 (10th Cir. 2013); see 20 C.F.R. §§ 404.1545(a)(2)

and (3), 416.945(a)(2) and (3). Most importantly, the ALJ’s “RFC assessment must include a

narrative discussion describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence.” Wells, 727 F.3d at 1065 (quoting SSR 96-8p, 1996 WL

374184, at *7). When the ALJ fails to provide a narrative discussion describing how the evidence

supports each conclusion, citing to specific medical facts and nonmedical evidence, the court will

conclude that his RFC conclusions are not supported by substantial evidence. See Southard v.

Barnhart, 72 F. App’x 781, 784-85 (10th Cir. 2003). The ALJ’s decision must be sufficiently

articulated so that it is capable of meaningful review. See Spicer v. Barnhart, 64 F. App’x 173,

177-78 (10th Cir. 2003).

           The ALJ’s RFC is supported by substantial evidence. Here, the ALJ considered all of

Ms. Lopez’s medically determinable impairments and reviewed all of the evidence in the record

as she was required to do. Tr. 15-19. For example, the ALJ discussed Ms. Lopez’s left knee

surgery and total left hip arthroplasty. Tr. 16. She discussed Ms. Lopez’s post-operative care,

including physical exams, radiographic studies, and conservative pain management. Tr. 16-17.

The ALJ discussed Ms. Lopez’s complaints of lumbar back pain and the treatment notes related

thereto. Tr. 17. The ALJ also discussed Ms. Lopez’s hearing testimony and the functional

limitations she reported based on her physical impairments.11 Tr. 15. Finally, the ALJ discussed

and weighed Dr. Smith’s medical source opinion.12 Thus, the ALJ’s RFC assessment included a


11
  The ALJ found that Ms. Lopez’s statements regarding the intensity, persistence, and limited effects of her
symptoms were not supported by the evidence. Tr. 15. Ms. Lopez has not raised an objection to the ALJ’s finding.
12
     The ALJ accorded Dr. Smith’s opinion some weight. Tr. 19. The ALJ explained that

           [a]lthough the objective medical evidence of record does indicate that the claimant can perform
           light work activity, subsequent objective medical findings indicate that the claimant is slightly
           more limited than Dr. Smith has opined. An MRI of the claimant’s lumbar spine obtained in
           November of 2013 demonstrated mild retrolisthesis at the L4-L5 level and disc protrusion at the

                                                           14
narrative discussion of the evidence, and the ALJ cited to specific medical and nonmedical

evidence to support her conclusions.13

        Moreover, in citing to certain treatment notes that Ms. Lopez argues could support a

sedentary exertional level, Ms. Lopez essentially asks this Court to reweigh the evidence, which

it cannot do. See Oldham v. Astrue, 509 F.3d 1254, 1257-58 (10th Cir 2007) (“We review only

the sufficiency of the evidence, not its weight . . . . Although the evidence may also have

supported contrary findings, we may not displace the agency’s choice between two fairly

conflicting views[.]”). Here, the ALJ demonstrated she considered all the evidence, including

the evidence Ms. Lopez cited in her Motion. Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir.

1996) (explaining that the record must demonstrate that the ALJ considered all of the evidenced,

but an ALJ is not required to discuss every piece of evidence). Because the Court finds that the

ALJ’s decision is supported by substantial evidence, and because Ms. Lopez’s argument goes to

the weight of the evidence and not its sufficiency, the Court will not displace the ALJ’s decision.

        For the foregoing reasons, there is no reversible error as to this issue.




        L5-S1 level resulting in abutment of the descending S1 nerve roots bilaterally with a mild degree
        of central canal narrowing. More recently, an examination of the claimant’s left knee performed
        in February of 2015 showed “a pretty good left knee.” Joint line tenderness was demonstrated in
        both knees; however, in the let knee the claimant exhibited a range of motion from zero to 125
        degrees with no effusion. Additionally, treatment notes indicate that further conservative
        treatment was recommended by William Baggs, M.D.

Id. Ms. Lopez has not raised an objection to the ALJ’s evaluation and weighing of Dr. Smith’s opinion.
13
   The ALJ’s RFC is also consistent with the only other medical source opinion in the Administrative Record. See
Section III.B.2, supra. The ALJ did not discuss SDM Hearne’s opinion and Ms. Lopez has not raised this as an
issue. See Mays v. Colvin, 739 F.3d 569, 578 (10th Cir. 2014) (finding that an ALJ’s failure to weigh a medical
opinion involves harmless error if there is no inconsistency between the opinion and the ALJ’s assessment of
residual functional capacity).


                                                       15
                     2.      Closed Period of Disability

           Ms. Lopez next argues that the ALJ failed to consider that Ms. Lopez should have been

entitled to at least a closed period of disability from January 24, 2012,14 through March 18, 2015,

for chronic pain due to her “patellectimized left knee and arthritis destroyed left hip.” Doc. 20 at

7-10. In support, Ms. Lopez cites to certain treating provider notes demonstrating ongoing

treatment for her left knee pain and to Dr. Baggs’ February 23, 2015, notation that she was

probably getting closer and closer to a knee replacement if conservative therapy failed. Id. She

cites to the ALJ’s comment at the Administrative Hearing that in her experience it takes a

person six months to recover from hip arthroplasty. Id. at 7. She also cites to treatment related

to her lumbar back pain. Id. at 8. Lastly, Ms. Lopez asserts that Dr. Smith’s opinion failed to

address her chronic pain.15 Id. at 9.

           The Commissioner contends that Ms. Lopez has failed to cite any evidence to support a

finding that she was more limited than the ALJ assessed during any of the relevant time period.

(Doc. 21 at 10.)

           In a closed period case, the ALJ determines that a claimant was disabled for a specific

period of time which both started and stopped prior to the date of the ALJ’s decision. Udero v.

Apfel, 156 F.3d 1245 (10th Cir. 1998) (unpublished)16 (citing Pickett v. Bowen, 833 F.2d 288, 289

n. 1 (11th Cir. 1987)). In deciding when to end a closed period of disability, the ALJ must

identify specific medical evidence which leads her to conclude the claimant can perform

substantial gainful activity. Id. (citing Burress v. Apfel, 141 F.3d 975, 880 (8th Cir. 1998)).


14
     Ms. Lopez’s alleged onset date is August 23, 2012. (Tr. 183.)
15
     See fn. 12, supra.
 
16
 Unpublished decisions are not binding precedent in the Tenth Circuit, but may be cited for their persuasive value.
United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005).

                                                          16
        As an initial matter, the Court notes that Ms. Lopez’s counsel did not ask the ALJ to

consider a closed period of disability. Additionally, Ms. Lopez contradicts herself by on the one

hand arguing her condition is worsening; i.e., she is headed for a total knee replacement, Doc. 20

at 10, while on the other hand arguing, without identifying specific medical evidence, that as of

March 18, 2015, her condition had improved such that she could perform substantial gainful

activity.

        That aside, the Court has already found that the ALJ’s determination that Ms. Lopez had

the ability to do a modified range of light range throughout the relevant period of time is

supported by substantial evidence. See Section III.C.1, supra. Moreover, the ALJ discussed the

medical evidence related to Ms. Lopez’s post-operative status related to both her left knee and

left hip during the relevant time period. Tr. 16. The ALJ concluded, based on the medical

record evidence, that Ms. Lopez required only conservative care for her ongoing left knee pain

and that she had done “great” following her hip replacement and was taken off restrictions six

weeks after surgery. Tr. 16. The ALJ further noted that follow up notes two months after hip

surgery indicated that Ms. Lopez’s hip replacement was “doing quite well.” Id. The record

supports these findings. Finally, the ALJ thoroughly discussed subsequent treatment notes

which consistently recommended conservative care. Tr. 16-19. Because the Court finds that the

ALJ’s decision is supported by substantial evidence, and because Ms. Lopez’s argument goes to

the weight of the evidence and not its sufficiency, the Court will not displace the ALJ’s decision.

Oldham, 509 F.3d at 1257-58.

        For the foregoing reasons, there is no reversible error as to this issue.




                                                  17
                  3.       Hypothetical to VE

         Finally, Ms. Lopez argues that the ALJ’s decision should be reversed because in her

hypothetical question to the VE, she asked the VE to “assume an individual of advanced age and

she is limited to the following: . . . stand or walk four out of eight [hours].” Doc. 20 at 10. In

support, Ms. Lopez concludes, without more, that the hypothetical is clearly erroneous because

light work requires an individual to have the ability to stand or walk a total of 6 to 8 hours in an

8-hour day. Id. at 11. The Commissioner contends that it is unclear how the ALJ’s hypothetical

to the VE is error because it is consistent with the ALJ’s RFC. Doc. 21 at 10. The

Commissioner further contends that Ms. Lopez’s argument should be rejected because it is not

sufficiently developed. Id. at 10-11.

         Hypothetical questions should be crafted carefully to reflect a claimant’s impairments, as

“[t]estimony elicited by hypothetical questions that do not relate with precision all of a

claimant’s impairments cannot constitute substantial evidence to support the [Commissioner’s]

decision. Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir. 1991) (quotation omitted). Here,

the ALJ did not restrict Ms. Lopez to a full range of light work.17 Instead, the ALJ’s RFC is for

modified light exertional capacity; i.e., “she can stand and walk for four hours out of an eight-

hour workday.” In turn, the ALJ’s hypothetical was based on her RFC assessment for modified

light exertional capacity, which the Court has found is supported by substantial evidence. See

Section III.C.1, supra. As such, the ALJ’s hypothetical to the VE related precisely to

Ms. Lopez’s impairments and the VE’s elicited testimony is, therefore, supported by substantial

evidence.

         For the foregoing reasons, the Court finds no reversible error as to this issue.


17
  “[T]he full range of light work requires standing or walking, off and on, for a total of approximately 6 hours of an
8-hour workday.” SSR 83-10, 1983 WL 31251, at *6. (Emphasis added.)

                                                         18
                               IV. CONCLUSION

      For the reasons stated above, Ms. Lopez’s Motion to Reverse and Remand

Administrative Agency Decision, With Supporting Memorandum, is DENIED.

      IT IS SO ORDERED.



                                         _____________________________________
                                         STEVEN C. YARBROUGH
                                         United States Magistrate Judge,
                                         Presiding by Consent




                                           19
